Oo dyna one W NY

11
12
13
14
is
16
17
18
Lo
20
21
ZZ
23
24
25

Case 1:15-cv-05871-KPF Document 186-13 ree Ke ‘p 2
\Y)\ \
3

Proceedings

MR. POWELL: Like $250 a week.

THE COURT: Are you a member of a union?

MR. POWELL: (No response)

(Whereupon, the following party was sworn in by
the court officer.)

DETECTIVE SIMMONS: Detective Linda Simmons,
shield number 2653 of the 28 Detective Squad.

THE COURT: Sorry to drag you in, Detective
Simmons, but I have a couple of questions, since I was
informed that you are here to arrest the petitioner.

DETECTIVE SIMMONS: We are here to pick her up
for another detective that will be arresting her.

THE COURT: Anything related to my case here?

DETECTIVE SIMMONS: It's between the two of them.
It's between the two of them and how she calls him and
threatens to have him arrested if he doesn't come see her.

(Whereupon, Mr. O'Hearn entered the courtroom. )

THE COURT: Mr. O'Hearn is going to be
representing the respondent.

Do you want to note your appearance.

MR. O'HEARN: William O'Hearn, 225 Broadway,
appearing for the respondent.

THE COURT: Okay. So he had a family offense
case at some point in time, but your Order of Protection was

vacated when you didn't show up on March 9th.

 
